Opinion by
Walker, J.
When the case was called for trial the manager of the petitioning corporation testified that the entry involved had been the subject of a test case to determine the question of whether prices quoted for future manufacture and delivery of merchandise not then in existence may be considered in connection with export value as defined in section 402 (d), the plaintiff supporting the negative of this proposition. The decision ultimately reached was adverse to the claim of the plaintiff. The examiner who passed the merchandise testified that the importer-petitioner had given the customs officials all the information available and that its representatives had cooperated with the utmost good faith. On the record the petition was granted.